DETAILED ACTION

This Office action is responsive to the following communication:  Application filed on 31 December 2019.
Claim(s) 1-20 is/are pending and present for examination.  Claim(s) 1, 12, and 17 is/are in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
Examiner cites particular columns and/or paragraphs and line numbers in the references as applied to claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may be applied as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 22 January 2020 is being considered by the examiner.

Drawings
The drawings were received on 31 December 2019.  These drawings are accepted.


	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 10-15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ning, USPGPUB No. 2015/0039620, filed on 31 July 2013, and published on 5 February 2015, in view of Lessin et al, USPGPUB No. 2014/0046887, filed on 8 August 2012, and published on 13 February 2014.
As per independent claim 1, Ning, in combination with Lessin, discloses:
A method comprising: 
maintaining, by a server device of a content sharing platform, a serving structure to represent resources comprising sound recording resources and composition resources and explicit connections between the resources {See Ning, [0027], wherein this reads over “Examples of a media item 121 can include, and are not limited to, digital video, digital movies, digital photos, digital music, website content, social media updates, electronic books (ebooks), electronic magazines, digital newspapers, digital audio books, electronic journals, web blogs, real simple syndication (RSS) feeds, electronic comic books, software applications, etc.”; and [0038], wherein this reads over “In one implementation, the related content item graph module 205 of the user modeling component 140 first constructs a related content item graph of all content items 231 uploaded to the content sharing platform. In one implementation, the related content item graph is a directed graph that is a set of nodes connect by edges, where the edges have a direction associated with them.”};
generating a hypothesis structure from the serving structure, the hypothesis structure comprising the resources and the explicit connections of the serving structure and inferred connections between the resources, the inferred connections identified based on data comprised in the resources of the serving structure {See Ning, [0040], wherein this reads over “Based on the related content item graph constructed by the related content item graph module 205, the cluster graph and transition module 210 clusters (e.g., organizes into groups) the content items 231 of the content sharing platform into a plurality of clusters. The clustering may be organized so that content items in the same cluster are connected to each other as much as possible (e.g., the weights between content items reflected in the related content item graph are maximized) and so that the number of clusters is minimized.”}; and
upon receiving a user approval of at least one of the inferred connections, adding, by the server device, the at least one of the inferred connections to the serving structure {See Lessin, [0017], wherein this reads over “For example, a user A may receive a suggestion from the social networking system 100 that a specific other user B is their brother; the user A can then use an interface on their client device 105 to confirm or deny that the user B is their brother, and this information (confirmation or denial) may be sent to the social networking system 100”; and [0030], wherein this reads over “A data inference generated by the inference module 235 allows insertion of additional data into existing objects or generation of new objects in the social context store 205”}.
Ning is directed to the invention of creating personalized and continuous playlists for a content sharing platform based on user history.  Ning fails to disclose the claimed feature of “upon receiving a user approval of at least one of the inferred connections, adding, by the server device, the at least one of the inferred connections to the serving structure.”
Lessin is directed to the invention of inferring user family connections from social information.  Lessin discloses that interred relationships may be determined using information stored by a social network system.  Furthermore, Lessin discloses that additional data may be inserted once a suggestion is confirmed by a user.  See Lessin, [0030].  Specifically, Lessin discloses that “the user A can then use an interface on their client device 105 to confirm or deny that the user B is their brother, and this information (confirmation or denial) may be sent to the social networking system 100.”  See Lessin, [0017].  Accordingly, wherein Lessin discloses the aforementioned features, it would have been obvious to one of ordinary skill in the art at the effective filing date to improve the prior art of Ning with that of Lessin for the predictable result of adding additional connections to the structure of Ning.
As per dependent claims 2 and 13, Ning, in combination with Lessin, discloses:
The method of claim 1, wherein the resources comprise a container storing at least one of metadata, reference material, ownership information, or policies that correspond to the content items of the content sharing platform {See Ning, [0031], wherein this reads over “The clusters and user models are then utilized by the playlist generation component 150 to create personalized and continuous playlists for users of the content sharing platform 120.”}.
As per dependent claims 3 and 14, Ning, in combination with Lessin, discloses:
The method of claim 1, wherein the serving structure comprises a graph data structure {See Ning, [0038], wherein this reads over “In one implementation, the related content item graph module 205 of the user modeling component 140 first constructs a related content item graph of all content items 231 uploaded to the content sharing platform. In one implementation, the related content item graph is a directed graph that is a set of nodes connect by edges, where the edges have a direction associated with them.”}, and wherein the explicit connections of the serving structure are approved by owners of the resources of the content sharing platform {See Lessin, [0017], wherein this reads over “For example, a user A may receive a suggestion from the social networking system 100 that a specific other user B is their brother; the user A can then use an interface on their client device 105 to confirm or deny that the user B is their brother, and this information (confirmation or denial) may be sent to the social networking system 100”}.
As per dependent claims 4 and 15, Ning, in combination with Lessin, discloses:
The method of claim 1, wherein the hypothesis structure comprises a graph data structure {See Ning, [0038], wherein this reads over “In one implementation, the related content item graph module 205 of the user modeling component 140 first constructs a related content item graph of all content items 231 uploaded to the content sharing platform. In one implementation, the related content item graph is a directed graph that is a set of nodes connect by edges, where the edges have a direction associated with them.”}.
As per dependent claim 7, Ning, in combination with Lessin, discloses:
The method of claim 1, further comprising: 
receiving, from a user device of the owner user, the approval of the inferred connection {See Lessin, [0017], wherein this reads over “For example, a user A may receive a suggestion from the social networking system 100 that a specific other user B is their brother; the user A can then use an interface on their client device 105 to confirm or deny that the user B is their brother, and this information (confirmation or denial) may be sent to the social networking system 100”}; and 
updating the serving structure to comprise the inferred connection as an explicit connection in the serving structure {See Lessin, [0017], wherein this reads over “For example, a user A may receive a suggestion from the social networking system 100 that a specific other user B is their brother; the user A can then use an interface on their client device 105 to confirm or deny that the user B is their brother, and this information (confirmation or denial) may be sent to the social networking system 100”}.
As per dependent claim 10, Ning, in combination with Lessin, discloses:
The method of claim 1, further comprising applying a machine learning model to the hypothesis structure to identify the inferred connections {See Lessin, [0035], wherein this reads over “The machine-learned inference generator 300 generates data inferences based on information associated with a provided inference target object in the object store 220. The data inferences are generated from existing information in the inference target object as well as other information in the social context store 205 (e.g., connection information from the connection store 225, action information from the action log 230, etc.).”}.
As per dependent claim 11, Ning, in combination with Lessin, discloses:
The method of claim 1, wherein generating the hypothesis structure further comprises utilizing metadata from the resources to determine whether to create the inferred connections in the hypothesis structure, the metadata comprising at least one of a title, a writer name, an industry identifier, or an ownership identifier {See Ning, [0034], wherein this reads over “In situations in which the systems discussed here collect personal information about users, or may make use of personal information, the users may be provided with an opportunity to control whether the user modeling module 140 and the playlist generation module 150 collects user information (e.g., information about a user's social network, social actions or activities, profession, a user's preferences, or a user's current location), or to control whether and/or how to receive content from the content server that may be more relevant to the user.”}.
As per independent claim 12, Ning, in combination with Lessin, discloses:
A client device comprising: 
a memory {See Ning, [0021], wherein this reads over “the data store 106 may be a memory (e.g., random access memory), a cache, a drive (e.g., a hard drive), a flash drive, a database system, or another type of component or device capable of storing data”}; and 
a processing device coupled to the memory, wherein the processing device is to: 
receive, via a graphical user interface (GUI), a request to add {See Lessin, [0017], wherein this reads over “For example, a user A may receive a suggestion from the social networking system 100 that a specific other user B is their brother; the user A can then use an interface on their client device 105 to confirm or deny that the user B is their brother, and this information (confirmation or denial) may be sent to the social networking system 100”} an inferred connection between a composition and a sound recording, the inferred connection represented in a hypothesis structure generated from a serving structure representing sound recording resources and composition resources associated with content items of a content sharing platform {See Ning, [0040], wherein this reads over “Based on the related content item graph constructed by the related content item graph module 205, the cluster graph and transition module 210 clusters (e.g., organizes into groups) the content items 231 of the content sharing platform into a plurality of clusters. The clustering may be organized so that content items in the same cluster are connected to each other as much as possible (e.g., the weights between content items reflected in the related content item graph are maximized) and so that the number of clusters is minimized.”}; 
provide, via the GUI, an indication of at least one of acceptance or rejection of the request {See Lessin, [0017], wherein this reads over “For example, a user A may receive a suggestion from the social networking system 100 that a specific other user B is their brother; the user A can then use an interface on their client device 105 to confirm or deny that the user B is their brother, and this information (confirmation or denial) may be sent to the social networking system 100”}; 
transmit the indication to a server device maintaining the hypothesis structure, the indication to cause at least one of the hypothesis structure or the serving structure to be updated {See Lessin, [0017], wherein this reads over “For example, a user A may receive a suggestion from the social networking system 100 that a specific other user B is their brother; the user A can then use an interface on their client device 105 to confirm or deny that the user B is their brother, and this information (confirmation or denial) may be sent to the social networking system 100”; and [0030], wherein this reads over “A data inference generated by the inference module 235 allows insertion of additional data into existing objects or generation of new objects in the social context store 205”}; and 
update the GUI to reflect a result of the request based on the indication {See Lessin, [0017], wherein this reads over “For example, a user A may receive a suggestion from the social networking system 100 that a specific other user B is their brother; the user A can then use an interface on their client device 105 to confirm or deny that the user B is their brother, and this information (confirmation or denial) may be sent to the social networking system 100”}.
As per independent claim 17, Ning, in combination with Lessin, discloses:
A non-transitory machine-readable storage medium storing instructions which, when executed, cause a processing device to perform operations comprising:
maintaining, by the processing device of a server device of a content sharing platform, a serving graph to represent resources comprising sound recording resources and composition resources and explicit connections between the resources {See Ning, [0027], wherein this reads over “Examples of a media item 121 can include, and are not limited to, digital video, digital movies, digital photos, digital music, website content, social media updates, electronic books (ebooks), electronic magazines, digital newspapers, digital audio books, electronic journals, web blogs, real simple syndication (RSS) feeds, electronic comic books, software applications, etc.”; and [0038], wherein this reads over “In one implementation, the related content item graph module 205 of the user modeling component 140 first constructs a related content item graph of all content items 231 uploaded to the content sharing platform. In one implementation, the related content item graph is a directed graph that is a set of nodes connect by edges, where the edges have a direction associated with them.”}; 
generating a hypothesis graph from the serving graph, the hypothesis graph comprising the resources and the explicit connections of the serving graph and inferred connections between the resources {See Ning, [0040], wherein this reads over “Based on the related content item graph constructed by the related content item graph module 205, the cluster graph and transition module 210 clusters (e.g., organizes into groups) the content items 231 of the content sharing platform into a plurality of clusters. The clustering may be organized so that content items in the same cluster are connected to each other as much as possible (e.g., the weights between content items reflected in the related content item graph are maximized) and so that the number of clusters is minimized.”}, the inferred connections identified based on application of at least one of a W pattern or a machine learning model to the serving graph and based on data comprised in the resources of the serving graph  {See Lessin, [0035], wherein this reads over “The machine-learned inference generator 300 generates data inferences based on information associated with a provided inference target object in the object store 220. The data inferences are generated from existing information in the inference target object as well as other information in the social context store 205 (e.g., connection information from the connection store 225, action information from the action log 230, etc.).”};
sending, to a user device of the owner corresponding to a composition resource of the resources, a request to approve at least one of the inferred connections in the hypothesis graph {See Lessin, [0017], wherein this reads over “For example, a user A may receive a suggestion from the social networking system 100 that a specific other user B is their brother; the user A can then use an interface on their client device 105 to confirm or deny that the user B is their brother, and this information (confirmation or denial) may be sent to the social networking system 100”; and [0030], wherein this reads over “A data inference generated by the inference module 235 allows insertion of additional data into existing objects or generation of new objects in the social context store 205”}; and 
updating the serving graph with the at least one of the inferred connections responsive to receiving an indication of acceptance of the request {See Lessin, [0017], wherein this reads over “For example, a user A may receive a suggestion from the social networking system 100 that a specific other user B is their brother; the user A can then use an interface on their client device 105 to confirm or deny that the user B is their brother, and this information (confirmation or denial) may be sent to the social networking system 100”; and [0030], wherein this reads over “A data inference generated by the inference module 235 allows insertion of additional data into existing objects or generation of new objects in the social context store 205”}.
Claims 5, 6, 16, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ning, in view of Lessin, and in further view of Perez, USPGPUB No. 2018/0174093, filed on 21 January 2017, and published on 21 June 2018.
As per dependent claims 5, 16, and 18, Ning, in combination with Lessin and Perez, discloses:
The method of claim 1, wherein a request to approve the inferred connection is automatically accepted on behalf of the owner after expiration of a determined time period {See Perez, [0064], wherein this reads over “In various embodiments, the service provider computing entity may be configured to automatically transmit a response to the central computing entity 110 if no user input is received within a predefined time period after receipt of the notification. For example, if no user input is received by the service provider computing entity prior to the expiration of a predefined period of time after receipt of a notification indicating the service provider has been assigned to a particular task, the service provider computing entity may be configured to transmit a response indicating that the service provider has rejected the task.”}.
The prior art combination of Ning and Lessin fails to disclose the claimed feature of “wherein a request to approve the inferred connection is automatically accepted on behalf of the owner after expiration of a determined time period.”
Perez is directed to the invention of a peer-based mobile computing entity management system.  Specifically, Perez discloses that “the service provider computing entity may be configured to automatically transmit a response to the central computing entity 110 if no user input is received within a predefined time period after receipt of the notification.”  See Perez, [0064].  That is, Perez discloses that an action such as sending an automatic response may be taken when no user input is received within a time period (i.e. after expiration of a determined time period).  Accordingly, wherein Perez discloses the aforementioned feature, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to improve the prior art combination of Ning and Lessin with that of Perez for the predictable result of providing an automatic response when the user of Lessin fails to approve a request.
As per dependent claims 6 and 19, Ning, in combination with Lessin and Perez, discloses:
The method of claim 5, wherein a feature implementing automatic acceptance of the request and the determined time period is configured via input received from a user device of the owner {See Perez, [0056], wherein this reads over “The mobile computing entity 105 may also comprise a user interface (that can include a display 416 coupled to a processing element 408) and/or a user input interface (coupled to a processing element 408).”}.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ning, in view of Lessin, and in further view of Official Notice.
As per dependent claim 9, the Office takes Official Notice that the feature of “applying a W pattern” to a graph to identify connections would have been obvious and widely-known to one of ordinary skill at the effective filing date.  That is, wherein a “W pattern” is well-known within the art and related technology, it would have been obvious to one of ordinary skill in the art to improve the prior art combination of Ning and Lessin such that said W pattern may be applied to a graph structure to further identify inferred connections. 


Allowable Subject Matter
Claims 8 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)272-2737. The examiner can normally be reached Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Paul Kim/
Examiner
Art Unit 2152



/PK/